Citation Nr: 1141821	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to April 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's petition to reopen the claim for service connection for a stomach disorder.

In March 2010, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.
 
In May 2011, the Board reopened the Veteran's claim for service connection for a stomach disorder and remanded the merits of the claim for further development.    After completing the requested development, the case was returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran has been shown to have a current stomach disorder that is related to his military service. 



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a stomach disorder was incurred in active service. 38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a) ; 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004). 

In the decision below, the Board has granted the Veteran's claim for a atomach disorder, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110 , 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

At the outset, the Board notes that the Veteran's service treatment records after November 1956 are not available for review.  Those  records were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.

The Veteran's available service treatment records dated through November 1956 do not contain any complaint, treatment, or diagnosis of a stomach disorder.

Following service, private medical records dated from 1979 to 2003 include an October 1987 notation reflecting the Veteran's complaints of stomach problems.  Continued stomach pain was indicated in 1992, and peptic disease was identified in January 1995.

An October 1990 private medical report indicates that the Veteran had suffered from intense upper intestinal complaints for 30 years.  The physician listed his impression as intense, chronic upper intestinal complaints, peptic in character, but unresponsive to therapy, and an abnormal colon x-ray.   

An August 1991 private medical report also reflects that the Veteran had been referred for upper intestinal complaints, which had existed for about 30 years.  An impression of severe peptic diathesis, previous evidence of Helicobater pylori, and a remote history of possible peptic ulcer were noted.  A CT scan of the abdomen was normal.

A February 1997 private medical report further notes that the Veteran presented with recurring episodes of upper abdominal discomfort accompanied by nausea and colon polyps.  An impression of recurrent upper abdominal pain, rule out active peptic disease, and history of colon polyps, was noted.

An April 2001 statement from Dr. E. (initials used to protect the Veteran's privacy) notes mild antral gastritis.  

VA outpatient treatment records also document the Veteran's stomach-related complaints.  A December 2007 entry notes that the Veteran reported having  stomach pain since the late 1950s in service when he had heartburn.  He reported going to sick bay, but also indicated that he self-treated with over-the-counter antacids.   He stated that these symptoms progressed following service and were exacerbated by stress.  He also asserted that he was hospitalized four  times for his stomach problems.  The treating physician listed his impression as gastroesophageal reflux disease and peptic ulcer disease as likely as not related to gastrointestinal distress in service, which was also exacerbated by work stress.

A statement from the Veteran's step-daughter reflects that the Veteran married her mother in 1973.  She indicated that he had stomach complaints and was receiving treatment ever since she had known the Veteran.  In addition, she noted that the he was seen at a private hospital in Texas several times from 1973 to 1979.  

On VA psychiatric examination in May 2009, the Veteran reported that he started having stomach problems in service and had been in and out of the hospital several times because of his stomach.   Esophageal reflex and gastritis were indicated.  

In addition, an August 2009 statement from Dr. E. indicates that the Veteran was seen after recently having an aggravation of some chronic abdominal pain.  It was noted that he has had chronic mid-abdominal pain that started while he was in service, which had come and gone over the years.  Dr. E. commented that the Veteran has chronic abdominal pain of an unknown etiology, which he developed while in the service, as well as symptoms of gastroesophageal reflux and an esophageal spasm.  

During his March 2010 hearing, the Veteran reported that he went to sick call in service as early as 1960.  He indicated that they gave him antacids and that he sometimes he purchased medications on his own.  The Veteran further noted that his stomach complaints and treatment continued after service.  He stated that he went to a hospital approximately one year after his discharge from service and that he has sought treatment for these problems numerous times since service.  The Board notes records of such treatment were requested, but unavailable.  

The Veteran was also afforded a VA examination in July 2011.  The examiner indicated that she had reviewed the Veteran's claims file, including all medical records and service treatment records.  Upon examination, the Veteran reported that he started having stomach problems during his last few years of service in 1961 and 1962 when he was stationed in Denver.  He reported being  given antacids for treatment.  After discharge, he noted continuing problems and treatment at a hospital in 1964 or 1965.  He also reported being treated for acid reflux in Fort Worth, Texas, in the late 1960s.  The Veteran described his current stomach problems, including acid reflux and esophageal spasms.  

After a complete physical examination and x-rays, a diagnosis of subjective acid reflux, in stable condition, with normal upper gastrointestinal tract, was indicated.  The examiner opined that the Veteran's stomach disorder is not likely casually or etiologically related to service.  In doing so, she noted that there is no evidence to support that he had any gastric symptoms or any treatment for his stomach condition while he was in service.

The above-cited evidence clearly establishes that the Veteran has a current stomach disorder.  It also establishes that the Veteran has a long history of stomach-related complaints with medical records documenting stomach complaints as early as 1987, and notations to the effect that the Veteran had complained of stomach problems for many years.  

The Veteran has consistently asserted that he continued to have same symptoms since service to the present time.  There is no reason to doubt the credibility of the Veteran's statements other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Board does acknowledge the June 2011 VA examiner's negative nexus opinion.  However, the examiner's rationale was based on the lack of documented complaints, treatment, and diagnosis in service.  As previously noted, the Veteran's complete service treatment records are unavailable through no fault of his own, and his statements regarding his symptomatology in service are credible. As such, the examiner did not provide an adequate rationale for her opinion.

Moreover, a VA treatment record dated in December 2007 indicated that the Veteran's gastroesophageal reflux disease and peptic ulcer disease were as likely as not related to gastrointestinal distress in service.  The Board notes that the physician did not indicate that he reviewed the Veteran's claims file or any service records.  However, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179   (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file). Here, as discussed above, the Veteran's reported onset of stomach problems is considered credible.  Therefore, the Board finds that the opinion is probative.

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current stomach disorder is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .  Accordingly, the Board concludes that service connection for a stomach disorder is warranted. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a stomach disorder is granted.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


